UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

 
 

EASTERN DIVISION SISSEP 13 PM I: gq
Karissa J. Moody, * SHEEN a ae
TA Cer ies
Plaintiff,
Vv. Case No. 2:18-cv-540
Commissioner of Social Security, Judge Michael H. Watson
Defendant. Magistrate Judge Deavers

OPINION AND ORDER

On August 13, 2019, Magistrate Judge Deavers issued a Report and
Recommendation (“R&R”) recommending that the Court overrule Karissa J.
Moody’s (“Plaintiff’) Statement of Errors and affirm the decision of the
Commissioner of Social Security (“Commissioner”). R&R, ECF No. 15. Plaintiff
timely objected. Obj., ECF No. 16.

When a party objects to an R&R within the allotted time, the Court “shall
make a de novo determination of those portions of the report or specified
proposed findings or recommendations to which objection is made.” 28 U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may accept,
reject, or modify, in whole or in part, the findings or recommendations made by
the magistrate judge.” 28 U.S.C. § 636(b)(1). The undersigned reviewed de
novo the record in this case, the Magistrate Judge’s R&R, and Plaintiff's

objection and concludes that the decision of the Administrative Law Judge
(“ALJ”) applied the correct legal standard and is supported by substantial
evidence. Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009).

On objection, Plaintiff asserts that the ALJ erred by failing to classify her
chronic fatigue syndrome (“CFS”) as a medically determinable impairment and
thus gave no consideration whatsoever to CFS’s symptoms—specifically,
excessive and consistent fatigue—when determining Plaintiff's residual functional
capacity (“RFC”). Obj. 4, ECF No. 16. The record belies that assertion,
however.

The ALJ found that Plaintiff had the following severe impairments:
narcolepsy with cataplexy, depressive disorder, and anxiety disorder. R. 18.
Although the ALJ did not classify CFS as a medically determinable severe or
non-severe impairment, he nonetheless fully considered Plaintiffs symptoms of
fatigue when assessing the limitations caused by Plaintiff's other severe
impairments. R. 20-27. The ALJ explicitly acknowledged that Plaintiff's
“medically determinable impairments could reasonably be expected to cause
[her] alleged symptoms,” R. 22, including “increased fatigue and weakness,” R
21, and the need for “rest{]...during the day” with “her family pick[ing] up the
slack,” R. 22. His evaluation of Plaintiffs symptoms expressly took account for
Plaintiff's alleged symptoms of sleepiness, drowsiness, and fatigue. /d. at 22-27.
Therefore, “the question of whether the ALJ characterized’ Plaintiff's CFS as a

medically determinable “severe or not severe [impairment] is of little

Case No. 2:18-cv-540 Page 2 of 4
consequence.” Pompa v. Comm’r of Soc. Sec., 73 F. App’x 801, 803 (6th Cir.
2003).

Moreover, although Plaintiff contends that the ALJ should have considered
her CFS diagnosis as well, she does not demonstrate what that diagnosis would
have added to the evaluation. The CFS diagnosis in Plaintiff's record is only that:
a diagnosis. The diagnosis notes do not elaborate on what symptoms and
limitations it actually caused Plaintiff. R. 344, 347, 377, 381, 385, 390, 395.
Plaintiff thus fails to demonstrate how adding the mere CFS diagnosis to the
ALJ’s calculus would have changed the ALJ’s evaluation of Plaintiffs subjective
complaints of fatigue. Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988) (“The
mere diagnosis of arthritis, of course, says nothing about the severity of the
condition.”). All this means that, even if it was technically erroneous for the ALJ
to fail to classify CFS as medically determinable, the error was harmless. Rouse
v. Comm’r of Soc. Sec., No. 2:15-cv-0223, 2017 WL 163384, at *4—-5 (S.D. Ohio
Jan. 17, 2017), report and recommendation adopted, No. 2:16-cv-0223, 2017 WL
1102684 (S.D. Ohio March 24, 2017) (overruling a plaintiffs statement of error
when the plaintiff “failed to show harm or prejudice from the ALJ’s conflation of
non-severe impairments with non-medically-determinable impairments”) (citing
Shinseki v. Sanders, 556 U.S. 396, 409 (2009)).

Plaintiff challenges this harmless-error conclusion, arguing that if the ALJ
had classified CFS as a medically determinable impairment he would have been

more likely to credit Plaintiffs complaints regarding the severity of her fatigue and

Case No. 2:18-cv-540 Page 3 of 4
the opinions of Plaintiff's treating source physician, Dr. Mooney. Obj. 4, ECF No.
16. The Court disagrees. Again, it is unclear how a mere diagnosis,
unaccompanied by any physician observations or medical tests, would bolster
Plaintiffs complaints of fatigue and make the ALJ more likely to credit them.
Additionally, after a thorough review, the ALJ decided to give “little weight” to Dr.
Mooney’s treating source opinions for a whole host of reasons, including their
lack of objective support, their inconsistency with the record evidence as a whole,
and (in at least one instance) for opining on an issue specifically reserved to the
Commissioner. R. 25-27. Plaintiff does not demonstrate how classifying her
CFS as a medically determinable condition would have changed the weight the
ALJ assigned to Dr. Mooney’s treating source opinions. In sum, the Court’s
review of the record reveals that the ALJ’s alleged failure to classify Plaintiffs
CFS as a medically determinable impairment, if erroneous at all, was not
prejudicial.

Accordingly, Plaintiff's objection is OVERRULED. The Court ADOPTS
and AFFIRMS the R&R. The Clerk is DIRECTED to enter judgment for
Defendant and terminate this case.

IT IS SO ORDERED.

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT

Case No. 2:18-cv-540 Page 4 of 4
